Citation Nr: 1301349	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  10-20 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to restoration of service connection for a psychiatric disability, to include depression, not otherwise specified, and adjustment disorder with anxiety.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to August 1967, November 2002 to May 2003, and May 2003 to September 2006. 

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision in September 2008, of a Department of Veterans Affairs (VA) Regional Office (RO), that severed service connection for a psychiatric disability, to include depression, not otherwise specified, and adjustment disorder with anxiety.  In December 2012, the Veteran withdrew his request for a hearing before a member of the Board.  


FINDINGS OF FACT

The appellant has withdrawn his appeal seeking entitlement to restoration of service connection for a psychiatric disability, to include depression, not otherwise specified, and adjustment disorder with anxiety.


CONCLUSION OF LAW

The criteria for withdrawal of the claim for entitlement to restoration of service connection for a psychiatric disability, to include depression, not otherwise specified, and adjustment disorder with anxiety, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2012).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204(c) (2012).

In May 2008, the RO proposed to sever service connection for depression, not otherwise specified, and adjustment disorder with anxiety.  In a September 2008 rating determination, the RO severed service connection for depression, not otherwise specified, and adjustment disorder with anxiety.  In May 2010, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to the issue of entitlement to restoration of service connection for a psychiatric disability, to include depression, not otherwise specified, and adjustment disorder with anxiety.  In December 2012, the Veteran submitted correspondence expressing his desire to withdraw from appellate review his claim for entitlement to restoration of service connection for depression, not otherwise specified, and adjustment disorder with anxiety.  The Veteran's statement indicating his intention to withdraw the claim on appeal satisfies the requirements for withdrawal of a substantive appeal.  As the appellant has withdrawn his appeal as to the issue of entitlement to restoration of service connection for a psychiatric disability, to include depression, not otherwise specified, and adjustment disorder with anxiety, there remains no allegation of errors of fact or law for appellate consideration concerning that issue.  The Board, therefore, has no jurisdiction to review the Veteran's claim for entitlement to restoration of service connection for a psychiatric disability, to include depression, not otherwise specified, and adjustment disorder with anxiety, and must dismiss that claim.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.307(d), 3.309(e) (2012).


ORDER

The appeal concerning the issue of entitlement to restoration of service connection for a psychiatric disability, to include depression, not otherwise specified, and adjustment disorder with anxiety, is dismissed.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


